internal_revenue_service number release date index number ---------------------- ------------------------- ---------------------------- ------------------------------------- ----------------------- department of the treasury washington dc person to contact ------------------------- telephone number -------------------- refer reply to cc tege eb ec - plr-144360-03 date legend taxpayer -------------------- year one ------ year two ------ dollar_figurea dollar_figure--------- dear ------------ this is in response to a request for rulings dated date and subsequent correspondence submitted by taxpayer’s authorized representative concerning proposed amendments to taxpayer’s employee stock_option plans the proposed amendments will allow employees holding options to transfer them to an unrelated third party in exchange for cash and a deferred_payment_obligation taxpayer has granted nonqualified_stock_options to substantially_all full time employees with the exception of certain executives grants of options were made under two stock_option plans the first adopted in year one the second in year two normally the exercise price of options granted under the stock_option plans was equal to the fair_market_value of taxpayer’s stock on the date of grant and the options would typically vest within ½ years the options were not transferable other than by will or by the laws of descent and distribution and would expire either shortly after the grantee’s termination of employment or after a set number of years after the vesting date whichever occurred first taxpayer proposes to amend its outstanding options to allow employees to make a one- time election to transfer all their options to a designated third party for a price to be established by the third party under a formula the current options will only be amended and the options will only become transferable once the option holders have made the election to transfer their options to the third party options held by non- electing option holders will therefore not become transferable in the event an employee elects to transfer his or her options the options will be transferred to the third party and the entire purchase_price will be paid to taxpayer option holders who elect to transfer their options and whose options have a total value of dollar_figurea or less will receive the full purchase_price from taxpayer in a single lump sum at the time of transfer option holders who elect to transfer their options and whose options have a total value of greater than dollar_figurea will receive from taxpayer an initial payment upon transfer which will be the greater of dollar_figurea or of the total_payment the remainder of the purchase_price will be deferred to later taxable years and paid in accordance with a payment schedule sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a restriction which by its terms will never lapse over the amount if any paid for the property will be included in the gross_income of the person who performed the services this inclusion will take place in the first taxable_year in which the rights of the person having the beneficial_interest are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_83 according to sec_83 in the case of a transfer of property to which sec_83 applies there shall be allowed as a deduction under sec_162 to the person for whom were performed the services in connection with which the property was transferred an amount equal to the amount included under sec_83 in the gross_income of the person who performed such services such deduction shall be allowed for the taxable_year of such person in which or with which ends the taxable_year in which such amount is included in the gross_income of the person who performed such services where however property is substantially_vested upon transfer the deduction is allowed in accordance with the service recipient’s method_of_accounting sec_1 a when the property transferred is a stock_option the service provider will recognize taxable_income under sec_83 if the option has a readily_ascertainable_fair_market_value at the date of grant sec_1_83-7t a an option will have a readily_ascertainable_fair_market_value if it is traded_on_an_established_market sec_1_83-7 if it is not so traded according to sec_1_83-7 the option will have a readily_ascertainable_fair_market_value only if the taxpayer can show that the following conditions exist the option is transferable by the optionee the option is exercisable immediately in full by the optionee the option or the property subject_to the option is not subject_to any restriction or condition other than a lien or other condition to secure the payment of the purchase_price which has a significant effect upon the fair_market_value on the option and the fair_market_value of the option_privilege is readily ascertainable according to sec_1_83-7t a if the option does not have a readily_ascertainable_fair_market_value at the time of grant then sec_83 and b shall apply at the time the option is exercised or otherwise_disposed_of even if the fair_market_value of the option had become readily ascertainable before such time if the option is exercised sec_83 and b apply to the transfer of property pursuant to such exercise if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 and b apply to the money or other_property received in the same manner as sec_83 and b would have applied to the transfer of property pursuant to an exercise of the option see the last sentence of sec_1_83-7t a concerning the sale_or_other_disposition of an option to a person unrelated to the service provider under the facts described above the terms and conditions of the options as well as their economic value remain substantially unchanged after the amendment adding the transferability feature therefore for purposes of sec_1_83-7t the amendment of the options is not considered to be a disposition of the options and there is no grant of new options if the value of an option becomes readily ascertainable after the date of grant the holder will not recognize income until the option is exercised or disposed of therefore the non-electing option holders will not recognize income until they are exercised or otherwise_disposed_of this would be true even if the options did obtain a readily_ascertainable_fair_market_value when the transferability feature was added option holders who elect to transfer their options to the designated unrelated third party will recognize income relative to the cash and installment_obligation in the same manner as sec_83 and b would have applied to the transfer of the stock thus they will recognize income immediately upon transfer for the portion of the purchase_price they receive at the time of the transfer the remaining amount of the purchase_price which will remain subject_to a substantial_risk_of_forfeiture will be included when it becomes substantially_vested in accordance with the foregoing we rule as follows when the options are amended to include a feature allowing the options to be transferred sec_83 will not apply to the options on the basis that they have a readily_ascertainable_fair_market_value as to an employee who elects after the options have been amended to transfer options to the designated unrelated third party in exchange for cash and a deferred_payment_obligation the employee must include in gross_income under sec_83 the cash received in the taxable_year and thereafter with regard to the cash due under the installment_obligation in the taxable_year in which an employee’s rights to that cash becomes substantially_vested taxpayer will be entitled to a deduction under sec_83 for amounts included in each employee’s gross_income under sec_83 as set out in ruling the first cash payment will be deductible in accordance with the taxpayer’s method_of_accounting payments in subsequent taxable years will be deductible in taxpayer’s taxable_year s in which or with which ends the taxable_year s of the employee in which the amounts are included in the employee’s gross_income except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any item of any transaction or item discussed above this ruling is provided only to the taxpayers who requested it sec_6110 provides that it may not be cited as precedent in accordance with the power_of_attorney on file a copy of this ruling has been sent to the taxpayer’s authorized representative the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant ____________________________ sincerely robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
